Title: From Abigail Smith Adams to John Quincy Adams, 30 June 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My dear Son
					Quincy June 30th 1816
				
				The east wind of this day, will prevent the Sailing of the Galen, and it gives me the opportunity of acknowledging the receipt of your Letter of May 13th No 87; and the papers containing the Royal Marriage which came to hand last Evening: by the arrival of a vessel at N york; this interesting, and important intelligence, had been partially communicated to the publick a week before—Some foolish, and improper paragraphs had been inserted in Some of the republican papers upon the occasion. I regret any low ribaldry Should disgrace our papers; whether it respects foreign countrys or our own—My respects to the Chevalier de Fréire whom I remember and Respect, both when I was in England, and in Philadelphia. by Your not mentioning his Lady, I fear she is dead. She was a very fine woman. mr & mrs Liston have my kind regards. we used to agree very well even upon politicks, an Instance of conjugal attachment, after 30 years of courtship—I have only received a few lines from you, no other Letters came—but I can excuse it. mrs Adams must have been much occupied with the Great affairs of the Nation, in which I perceive they have more than once distinguished her—not having noticed, the Lady of any other foreign Minister—is this compliment personal, or National, or both?I inclose a Letter for George with my Love to him. tell him the young Ladies who have written to him, accuse him with not having noticed their Letters, and are mortified that they made the first advances. their youthfull innocence must plead for them—ever your affectionate Mother
				
					A A
				
					
				
			